Citation Nr: 1120122	
Decision Date: 05/24/11    Archive Date: 06/06/11

DOCKET NO.  09-48 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for residuals of an injury to the middle finger of the right hand.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel




INTRODUCTION

The Veteran served on active duty from December 1981 to September 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In his VA Form 9, Substantive Appeal received at VA in December 2009 the Veteran requested a Board hearing be held at the RO.  In January 2010, the RO sent the Veteran a letter about being placed on a list of veterans wishing to appear for a travel board hearing.  In March 2010 VA received a form from the Veteran which indicated that he no longer desired a Board hearing before his claims were adjudicated.  Therefore, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.702 (2010).

The issue of entitlement to service connection for residuals of an injury to the middle finger of the right hand is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDING OF FACT

The evidence of record does not show that the Veteran's right ear hearing loss is etiologically related to his period of active service.


CONCLUSION OF LAW

The criteria for service connection for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) and as interpreted by the United States Court of Appeals for Veterans Claims (the Court), have been fulfilled by information provided to the Veteran in a letter from the RO dated in March 2009.  This letter notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claim, and identified the Veteran's duties in obtaining information and evidence to substantiate his claim. (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006)).

The Court in Dingess/Hartman found that the VCAA notice requirements applied to all elements of a claim. An additional notice as to disability ratings and effective dates was provided in the March 2009 correspondence.

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  In view of the above, the Board finds that the notice requirements pertinent to the issue on appeal have been met.

The duty to assist has been fulfilled in this case as the Veteran was provided with a VA examination of his right ear hearing loss claim.  The Board finds that the available medical evidence is sufficient for an adequate determination of the right ear hearing loss claim on appeal.  There has been substantial compliance with all pertinent VA laws and regulations and to move forward with this claim would not cause any prejudice to the Veteran.

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

VA regulations provide that where a veteran served 90 days or more of continuous, active military service during a period of war or after January 1, 1947, and certain chronic diseases, including sensorineural hearing loss, become manifest to a degree of 10 percent within one year from date of termination of service, such disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Generally, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Federal Circuit has held that a veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Right Ear Hearing Loss

The Veteran seeks service connection for right ear hearing loss as a result of his military service.  He states that he experienced noise exposure while on active duty.  It is his contention that his current right ear hearing loss is attributable to his military noise exposure as a tank mechanic.

The determination of whether a veteran has a current hearing loss "disability" is governed by 38 C.F.R. § 3.385, which states that hearing loss will be considered to be a disability for VA purposes when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz (Hz) is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.  "[W]hen audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

The threshold for normal hearing is from 0 to 20 decibels and higher threshold levels indicate some degree of hearing loss.  Id. at 157.  The regulations set forth in 38 C.F.R. § 3.385 operate only to establish when a hearing loss can be service connected.  Id. at 159.  It was also found that, regardless of when the criteria of 38 C.F.R. § 3.385 are met, a determination must be made as to whether the hearing loss was incurred in or aggravated by service.

The Veteran's service personnel records have been associated with the claims file and show that the Veteran served as a vehicle operator, driver and Bradley Fighting Vehicle Systems mechanic at military posts in the United States and in Germany.  These records are negative for any indication that the Veteran received any awards or decorations indicative of participation in combat.  

The Veteran's service treatment records were obtained and are negative for a report or diagnosis of a right ear hearing disability during service.  A July 1981 enlistment examination showed the Veteran's right ear hearing was within normal limits.  Audiogram findings, in pure tone thresholds, in decibels, were as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
10

Audiogram findings, in pure tone thresholds, in decibels, were as follows during a June 1984 service examination:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
10
15

Audiogram findings, in pure tone thresholds, in decibels, were as follows during a November 4, 1986 service examination:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
15
10
20

Audiogram findings, in pure tone thresholds, in decibels, were as follows during a November 5, 1986 service examination:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
20

Similarly, the August 1987 discharge examination shows that the clinical examination of his right ear hearing was within normal limits.  Audiogram findings, in pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
20

On his contemporaneous report of medical history at discharge in August 1987, the Veteran indicated that he had some type of hearing loss.

Post-service, the Veteran's VA audiological examination in May 2009 reflects the first indications found in the claims file of a right ear hearing loss disorder.  The Veteran reported a history of military noise exposure as a mechanic in the military due to diesel engines, heavy equipment, aircraft, radio/radar noise, power tools, artillery, explosives and various weapons.  He reported going on sick call for hearing loss and tinnitus.  Post-service, as a civilian, he worked in a landfill and then in a private highway department with acoustic exposure to power tools, heavy equipment, and lawn equipment.  He reported using hearing protection in his civilian work.  He said that he only hunted occasionally, not even once a year.  He said that he had difficulty understanding people in groups or conversations, that he could not hear the radio at work, and that frequently he had to ask people to repeat themselves.  He also complained of intermittent bilateral tinnitus every day.  Audiogram findings, in pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
30
60

Speech recognition scores on the Maryland CNC Word List were 94 percent in the Veteran's right ear.  Diagnosis was high frequency bilateral sensorineural hearing loss with normal to severe sensorineural hearing loss in the right ear.  The VA examiner opined that the Veteran's right ear hearing loss was less likely the result of military noise exposure since his discharge audiogram was grossly normal for the right ear.  The same VA examiner also found left ear hearing loss and tinnitus were at least as likely related to service.  

The claims file reflects that in June 2009 VA conceded that the Veteran experienced acoustic trauma during his military service and granted service connection for left ear hearing loss and for tinnitus.

In his VA Form 9, Substantive Appeal received in December 2009, the Veteran contended that he was never examined for hearing loss during his August 1987 discharge examination and that his hearing loss was a direct result of firing his weapon from his right shoulder.  He also said that his primary weapons were the M-3 grease gun and 45-caliber pistol, but that he also fired the M-16 for qualification and the 50-caliber for recovery detail.  He also stated that he drove the 578 recovery vehicle which had an open cowling located three feet to his right side with no exhaust.

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence weighs against the Veteran's claim for service connection for right ear hearing loss.  While the medical evidence shows that the Veteran currently suffers from right ear hearing loss as defined by 38 C.F.R. § 3.385, such medical evidence does not demonstrate that his current right ear hearing disorder is etiologically related to his period of active service.  Even conceding that the Veteran was exposed to acoustic trauma in service, as noted in both the June 2009 rating decision and the November 2009 Statement of the Case, the Board notes that the Veteran's service treatment records were consistently negative for any indication of right ear hearing loss pursuant to 38 C.F.R. § 3.385 while they did indicate left ear hearing loss during service.  Indeed, the August 1987 discharge examination showed that clinical evaluation of the right ear was normal; the associated audiological examination did not show that the Veteran had right ear hearing loss as defined by VA regulations.  While the Veteran has contended that he was not examined for right ear hearing loss during his August 1987 discharge examination, page two of the report of examination clearly shows the audiogram findings noted above.  Thus, the Board finds that the Veteran's right ear hearing was essentially normal during service.  

Based on clinical and diagnostic testing of the Veteran and review of the claims file, the VA examiner determined that the Veteran's right ear hearing loss was less likely as not the result of his military service.  The Board finds this opinion to be probative, as it is definitive, based on a complete review of the Veteran's entire claims file, and supported by detailed rationale.  This same examiner in the same report had also provided the positive nexus opinions for granting the Veteran service connection for left ear hearing loss and for tinnitus.  Accordingly, her opinion is found to carry significant weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims files and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The Veteran has not provided any competent medical evidence to rebut the opinion against his current claim or otherwise diminish its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).

The Board also points out that there is no indication in the claims file that the Veteran had right ear hearing loss within the meaning of a VA hearing loss disability until May 2009, nearly 22 years after his separation from active service.  Accordingly, his claim has not been established based on the legal presumption given for diseases that manifest within one year from the date of discharge.  See 38 C.F.R. §§ 3.307, 3.309.  In any case, the Board notes that evidence of a prolonged period without medical complaint and the amount of time that elapsed since active duty service can be considered as evidence against a claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

In view of the in-service findings of right ear hearing that were within normal limits, and the lengthy period following service without treatment or complaint, there is no evidence of continuity of symptomatology, and this weighs against the Veteran's claim as well.  To the extent that the Veteran is able to observe continuity of right ear hearing loss, his opinion is outweighed by the competent medical evidence.  Simply stated, the Veteran's service treatment records (containing no competent medical evidence of right ear hearing loss) and the post-service record (showing no complaints, symptoms, findings or diagnoses associated with right ear hearing loss for many years after service, and probative medical evidence providing a negative nexus opinion) outweigh the Veteran's contentions.

Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  While the Board is sympathetic to the Veteran's claim, and he is certainly competent to describe that which he experienced in service, such as the weapons he fired and the configurations of vehicles he drove, any contentions by the Veteran that he has a current right ear hearing loss disability that is related to noise exposure experienced during active service are not competent.  There is no indication that he possesses the requisite medical knowledge or education to render a probative opinion involving medical diagnosis or medical causation.  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995).

Given the medical evidence against the claim, for the Board to conclude that the Veteran's right ear hearing loss is manifested as a result of service would be speculation, and the law provides that service connection may not be based on a resort to speculation or remote possibility.  38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993).

For the reasons and bases provided above, the evidence in this case weighs against the claim for service connection for right ear hearing loss.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  The evidence in this case is not so evenly balanced so as to allow application of the benefit of the doubt rule as required by law and VA regulations.  See 38 U.S.C.A. § 5107.


ORDER

Service connection for right ear hearing loss is denied.


REMAND

Unfortunately, a remand is required for the Veteran's claim of entitlement to service connection for residuals of an injury to the middle finger of the right hand.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c) (2010).

Under the duty to assist, a medical examination or medical opinion is considered necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent medical evidence of a currently diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that the veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with an established event, injury or disease in service or with another service-connected disability.  38 C.F.R. § 3.159(c)(4).  See Charles v. Principi, 16 Vet. App. 370 (2002) (observing that under 38 U.S.C.A. § 5103A(d)(2), VA was to provide a medical examination as "necessary to make a decision on a claim, where the evidence of record, taking into consideration all information and lay or medical evidence [including statements of the claimant]; contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's active military, naval, or air service; but does not contain sufficient medical evidence for the [VA] to make a decision on the claim.").

With respect to the third factor above, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran seeks service connection for any residuals of an injury during service to the middle finger of his right hand.  He essentially contends that he was a heavy track vehicle mechanic while in service and that he injured his middle finger of the right hand on a 50-caliber machine gun which caused him chronic pain and lack of flexibility of his finger.  The Veteran alleges in his July 2009 Notice of Disagreement that during service he had a physical profile for the right middle finger due to the injury with the 50-caliber machine gun.

Though the Board's review of the Veteran's service treatment records and service personnel records revealed no physical profile for the right middle finger or any report of an accident with a weapon, service treatment records revealed that in March 1983 the Veteran was seen for a dressing change, apparently after a small laceration on the middle finger which had stopped bleeding.  It was treated with Betadine solution, and Steri-Streps, a splint and gauze were applied.  

While the Board's review of the claims file disclosed no post-service medical records showing complaints or treatments of the right middle finger, the Board observes that the Veteran's lay evidence of symptoms of a painful and at times inflexible finger in the wake of his service accident is competent evidence to show in-service occurrence of an injury and continuity of symptomatology because a sprained or painful finger is that type of disorder capable of lay observation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (rejecting view lay person is not competent to provide testimony regarding nexus); see also Barr v. Nicholson, 21 Vet. App. 303, 307-09 (2007) (holding that medical evidence is not always required to establish the elements of in-service incurrence and nexus).

Thus, the Board is of the opinion that the Veteran has provided medical or lay evidence of current persistent or recurrent symptoms of a disability, an injury in service and testimony of persistent symptoms since his discharge from service.  As such, the Veteran has met the criteria of 38 C.F.R. § 3.159 and a VA examination and medical opinion as to any residuals of his inservice injury to his right middle finger should be obtained.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall contact the Veteran and his representative and ask them to specify all private and VA medical care providers who treated him for any residuals of his inservice injury to his right middle finger since discharge from active duty.  After the Veteran has signed the appropriate release(s), the RO/AMC shall then attempt to obtain and associate with the claims file any records identified by the Veteran that are not already associated with the claims file.

2.  After receipt of the requested information, the RO/AMC shall arrange for the Veteran to undergo an appropriate VA examination to ascertain the nature, extent, and etiology of any residuals that may be present from the right middle finger injury sustained in service.  All indicated tests or studies deemed necessary for an accurate assessment should be conducted.  The claims file and a copy of this Remand must be made available to the examiner for review of the pertinent evidence in connection with the examination, and the report should so indicate.

The examiner shall review all pertinent records associated with the claims file and offer an opinion as to whether it is at least as likely as not (at least a 50 percent probability) that any currently diagnosed right middle finger disability is related to any event, incident, or symptoms noted during service.

The examiner should clearly outline the rationale and discuss the medical principles involved for any opinion expressed.  If the requested medical opinion cannot be given, the examiner should state the reason why.

3.  Thereafter, the RO/AMC shall take such additional development action with respect to the claim as it deems proper.  When the development requested has been completed, the case should again be reviewed by the RO/AMC on the basis of the additional evidence and readjudicated.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


